Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.
A través de esta breve Opinión disidente hacemos cons-tar que, en esta etapa de los procedimientos, hubiésemos provisto “ha lugar” a la Moción en Auxilio de Jurisdicción, así como a la Petición de Certiorari presentada en el caso de referencia y, en consecuencia, hubiésemos revocado la determinación del Tribunal de Apelaciones. Ello, por en-tender que —como correctamente decidió el Tribunal de Primera Instancia—, bajo las circunstancias del presente caso, no era posible autorizar el injunction y mandamus solicitados. Particularmente, además de no cumplir con va-rios de los requisitos procesales de los remedios de injunction y mandamus, el grupo de estudiantes demandan-*148tes no acumuló a una parte indispensable para la correcta disposición del caso ante nos; entiéndase, a quienes pre-suntamente obstaculizan e impiden la entrada al Recinto de Río Piedras de la Universidad de Puerto Rico.
Como hemos visto, la ausencia de esa parte indispensable sobre la cual el Tribunal no tiene jurisdicción es la que, en esencia, ha tornado ineficaz, además de difícil de ejecu-tar, el dictamen del foro apelativo intermedio.
Ahora bien, lo anterior no es óbice para hacer una ex-hortación a las partes en controversia —la Universidad de Puerto Rico y los estudiantes— para que den inicio, o con-tinúen, si ya lo han hecho, a un diálogo franco y sincero que permita poner fin a la huelga que mantiene cerrado el primer centro docente del país. Lejos de buscar alternati-vas que inviten a la confrontación, en el escenario tan tenso que enfrenta la Universidad, vemos en la comunica-ción la herramienta más eficaz para poner fin a las contro-versias que allí se viven. Es tiempo de que nuestros estu-diantes, futuro de nuestro país, regresen a su casa de estudios. Recordemos que “sin estudiantes no hay Univer-sidad, sin Universidad no hay país”. A esa reflexión se les invita.